BROSman, Judge
(concurring in the result) :
Regretfully I concur in the result reached by the majority. I concur because I cannot bring myself to disagree with its members that the Manual compels the conclusion they have reached— this despite my feeling that the gulf they envisage really does not separate the Daeche case from the more recent Federal decisions involving Forte and Ercoli. However, I concur regretfully because — where a period of unauthorized absence is clearly shown — it seems to me almost absurd to exclude from consideration by the court-martial the very best possible evidence of the intent by which the absence was characterized : the voluntary statement of the accused, himself.
In United States v. Uchihara (No. 60), 2 CMR 29, decided February 4, 1952, a majority of this Court used the following language:
“The rule demanding corroborative evidence or requiring proof of the corpus delicti as foundational to the reception of an extrajudicial confession, seems never to have become rooted in England, and has been the subject of responsible and scholarly criticism in this country. Wigmore, Evidence, 3d ed, § 2070. It has also been received dubiously and followed unwillingly by some American courts. See Daeche v. United States, 250 F 566 (CA2d Cir). It is certainly arguable that both the criminal tribunal *357and the confessing accused person are afforded adequate protection through a careful and critical administration of the rule demanding volition as a condition, to the admission of a confession, which principle has been based on varying theories, clothed in varying verbiage and carried to varying lengths by Anglo-American courts. However, the doctrine requiring corroboration is well established with us, and is certainly an essential and settled part of military law. Manual for Courts-Martial, United States, 1951, paragraph 140a, supra. The question confronting us has to do with the nature and quantum of corroboration commanded.”
I agree with my brothers that the Manual now requires that a confession or admission be corroborated by some evidence, direct or circumstantial, that the offense charged has probably been committed — that is, at least some evidence bearing on each element of the crime alleged. I also agree with them that the record in the case at bar reflects no such support as to the issue of intent to remain away permanently. Uchihara involved a situation vastly different from the one we have before us here. There the accused’s unauthorized absence continued for almost ninety days — and this fact, together with others which need not detain us, clearly constituted the necessary “some evidence of probability.” In the instant case, and apart from the confession, the only evidence before the court consisted of a mere ten-day absence — with no showing whatever of the circumstances of termination. It seems certain that, if some circumstantial evidence of the probability of an intention to desert is a condition precedent to a reception of the accused’s confession, it is not to be found here.
So far as I am concerned, each case in the present area must rest on its own bottom — as we have already had occasion to say in connection with the general problem of evidential sufficiency in desertion cases. United States v. Peterson (No. 199), 3 CMR 51, decided April 17, 1952; United States v. Ferretti (No. 213) 3 CMR 57, decided April 18, 1952. Manifestly, the longer the unauthorized absence, the stronger the suggestion of an intention not to return, and, of course, the presence or absence of other relevant evidential items will affect the outcome in one direction or another.
It must be apparent that I question the desirability of what I am sure the Manual has done. However, we are bound by its terms, and the remedy must lie elsewhere.